Title: To James Madison from Fulwar Skipwith and Others, 8 August 1802 (Abstract)
From: Skipwith, Fulwar
To: Madison, James


8 August 1802, Paris. “Mr. Dobell lately appointed by the President, to the Commercial Agency of Havre, has declined accepting that Office.” Recommends John Lyle of New Jersey, “one of our best Republicans, an excellent Citizen, a Gentleman of very amiable mind, and as a Merchant, completely calculated to discharge the duties of the Office he now solicits with advantage to the Public.”
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Lyle”). 2 pp. Signed by Skipwith, Joel Barlow, and Thomas Melville. While Dobell had accepted the position of commercial agent in his letter to JM of 5 Oct. 1801 (DNA: RG 59, CD, Havre, vol. 1) and had announced his acceptance of the post to his friends, he never took up his duties in Le Havre (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:296; JM to William Jones, 28 Feb. 1803 [offered for sale in Parke-Bernet Catalogue No. 2297, 13 Oct. 1964, item 26]).



   
   A full transcription of this document has been added to the digital edition.

